UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 BRIJE SMITH,

                        Plaintiff,

                        v.                             Case No. 1:19-cv-00580 (TNM)

 EUGENE WRIGHT, et al.,

                        Defendants.


                                     MEMORANDUM OPINION

       In March 2019, Brije Smith filed her Complaint, followed a few months later by her First

Amended Complaint. See ECF Nos. 1, 15. Ms. Smith alleges that she was sexually harassed by

Eugene Wright, her former supervisor at the District of Columbia Public Schools; that the

District of Columbia Government failed to protect her from a sexual assault by a student inmate

at the District of Columbia jail; and that Mr. Wright and others discouraged her from reporting

the alleged sexual assault. See ECF No. 15. On June 18, 2019, Defendants District of Columbia

Public Schools and District of Columbia Government (“the District”) filed a Motion to Dismiss

Ms. Smith’s Amended Complaint. See ECF No. 17. Ms. Smith filed her Opposition on July 2,

2019, see ECF No. 18, and the District filed its Reply on July 9, 2019. See ECF No. 19. For the

reasons set forth below, the Court will grant the District’s Motion to Dismiss.

       On July 23, 2019, this Court dismissed Defendant Eugene Wright from this case under

Federal Rule of Civil Procedure 4(m). See ECF No. 21. That dismissal left only the District

Defendants. As it turns out, neither are subject to the Court’s jurisdiction.

       First, the District of Columbia Public Schools are non sui juris. It is well-settled law that

“agencies and departments within the District of Columbia government are not suable as separate
entities.” Does I through III v. District of Columbia, 238 F. Supp. 2d 212, 222 (D.D.C. 2002)

(quoting Gales v. Dist. of Columbia, 47 F. Supp. 2d 43, 48 (D.D.C. 1999)). Accordingly, the

Court lacks jurisdiction over the District of Columbia Public Schools.

        Second, the District of Columbia is not subject to this Court’s diversity jurisdiction. The

District raised an argument in their reply brief that this Court lacks diversity jurisdiction over the

District of Columbia Government. Def. Reply Br. at *4; see Long v. District of Columbia, 820
F.2d 409 (D.C. Cir. 1987); see also 28 U.S.C. § 1332. Long states that “the District [of

Columbia], like the fifty states, is not subject to diversity jurisdiction.” Long, 820 F.2d at 414.

Long also suggests that parties not subject to diversity jurisdiction may also be immune from

federal courts’ supplemental jurisdiction. Id., at 414-15.

        While the Court does not normally consider arguments first raised in reply briefs, this

Court’s subject-matter jurisdiction “can never be forfeited or waived,” and therefore must be

addressed whenever raised. United States v. Cotton, 535 U.S. 625, 630 (2002). On July 24,

2019, the Court directed Ms. Smith to show cause why this Court has jurisdiction over this

matter. See ECF No. 22. Ms. Smith failed to file either an amended complaint or a brief

supporting the Court’s jurisdiction. The Court now considers the District’s argument and agrees

that it is not subject to diversity jurisdiction for the reasons set forth in Long.

        Considering that the District of Columbia Public Schools are non sui juris and that the

Court lacks diversity jurisdiction over the District of Columbia Government, the action must be

dismissed. This Opinion will be accompanied by a final Order.

                                                                              2019.08.09
                                                                              15:22:33 -04'00'
Dated: August 9, 2019                                   TREVOR N. McFADDEN
                                                        United States District Judge




                                                    2